DETAILED ACTION
Response to Amendment
The amendment was received 6/20/2022. Claims 1,5,11,18,19 and 20 and 21 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation (BRI) of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1,5,11,18,19 and 20 and 21, 35 USC 112(f) is NOT invoked in claims 1,5,11,18,19 and 20 and 21. 




Claim 11, last line’s “the division” is interpreted to refer back to divisions of:
a)	claim 1, line 4,5’s “divide each of the frame images into a plurality of partial areas”; 
b)	claim 1, line 13’s “divide the filmed video into a plurality of unit work videos”;
c)	claim 1, penultimate line’s “division”; and
d)	NOT to the 4th division of claim 11, lines 4,5’s “divide the filmed video into a plurality of procedures”.
Claim 21 is interpreted via MPEP 2111.04 II. CONTINGENT LIMITATIONS
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”

Thus, the broadest reasonable interpretation (BRI) of system claim 21, comprising the contingent limitation “divide…when” in line 9, includes every word of claim 21. Accordingly, system claim 21 (including system claims 1,5,7,9,11,18,19,20) is directed more to being a system claim than as being a method claim due to the claimed “configured” as one of skill in the art of computers given applicant’s disclosure would interpret.

The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”














The claimed “configured” (as in “the processor configured to:” in claim 1, line 2) is interpreted in light of applicant’s disclosure (such as applicant’s figures 1-3) and definition thereof
configure
verb (used with object), con·fig·ured, con·fig·ur·ing.
1	to design or adapt to form a specific configuration or for some specific purpose:
The planes are being configured to hold more passengers in each row.
2	Computers.
a	to put together (a computer or computer system) by supplying, arranging, or connecting a specific set of internal or external components:
My next laptop will be configured for gaming with a fast processor and lots of memory.
b	to set up (a software program or device) for a particular computer, computer system, or task:
to configure the printer for a wireless network.

wherein “configuration” is defined via Dictionary.com, emphasis added “program or device is set up for a particular computer, computer system, or task”:
configuration
1	the relative disposition or arrangement of the parts or elements of a thing.
2	external form, as resulting from this; conformation.
3	Astronomy.
a	the relative position or aspect of heavenly bodies.
b	a group of stars.
4	Chemistry. an atomic spatial arrangement that is fixed by the chemical bonding in a molecule and that cannot be altered without breaking bonds (contrasted with conformation).
5	Computers.
a	the way a computer or computer system is put together; a specific set and arrangement of internal and external components, including hardware, software, and devices.
b	the way a software program or device is set up for a particular computer, computer system, or task; the specific settings for a program or device:
configuration of your email program to work with your new ISP.



The claimed “indicate” (as in “changes, which indicate transitions” in claim 1, line 6 or “an image indicated by captured data” in claim 21, lines 3,5) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com
indicate
verb (used with object), in·di·cat·ed, in·di·cat·ing.
1	to be a sign of; betoken; evidence; show:
His hesitation really indicates his doubt about the venture.
2	to point out or point to; direct attention to:
to indicate a place on a map.
3	to show, as by measuring or recording; make known:
The thermometer indicates air temperature.
4	to state or express, especially briefly or in a general way; signal:
He indicated his disapproval but did not go into detail.
5	Medicine/Medical.
A	(of symptoms) to point out (a particular remedy, treatment, etc.) as suitable or necessary.
B	to show the presence of (a condition, infection, etc.).

BRITISH DICTIONARY DEFINITIONS FOR INDICATE
indicate
verb (tr)
1	(may take a clause as object) to be or give a sign or symptom of; imply:
cold hands indicate a warm heart
2	to point out or show
3	(may take a clause as object) to state briefly; suggest:
he indicated what his feelings were
4	(of instruments) to show a reading of:
the speedometer indicated 50 miles per hour
5	(usually passive) to recommend or require:
surgery seems to be indicated for this patient







The claimed “transitions” (as in “changes, which indicate transitions” in claim 1, line 6) is interpreted in light of:
A.	applicant’s disclosure, such as “A method for determining…transitions is not limited”:
“[0068] (1) In the above-described exemplary embodiment, in the major procedure division process (process in step S103 of Fig. 4), the process for dividing into the major procedures is performed by comparing the division reference data with the image data of the frame in the pause locations before and after each major procedure. A method for determining whether or not the major procedure transitions is not limited to the method illustrated in the above-described exemplary embodiment. For example, the information processing apparatus 20 may calculate the similarity degree between the feature value of the image of each frame and the feature value of the division reference data corresponding to the pause location with the subsequent procedure, and may determine that the major procedure transitions in a case where the similarity degree is equal to or larger than the predetermined threshold.”

B.	applicant’s drawings of figures 5,9 and 10; and

C.	definition thereof via Dictionary.com wherein definition 1 as shown below is “taken” as the meaning of the claimed “transitions” via MPEP 2111.01 III:
transition
noun
1	movement, passage, or change from one position, state, stage, subject, concept, etc., to another; change:
the transition from adolescence to adulthood.








The claimed “filmed” (as in “frame images captured from a filmed video of a work performed by a worker” in claim 1, lines 3,4) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com
film
verb (used with object)
9	to cover with a film, thin skin, or pellicle:
A bloom of algae films the pond every summer.
10	Movies.
a	to record in video format as a movie, with or without audio:
We didn't know we were being filmed.
b	to make a movie of:
to film a novel.
verb (used without object)
11	to become covered by a film:
The water filmed over with ice.
12	Movies.
a	to be reproduced in video format as a movie, especially in a specified manner:
This story films easily.
b	to direct, make, or otherwise engage in the production of movies, TV shows, or other video content:
They'll be filming here for the next six months.

BRITISH DICTIONARY DEFINITIONS FOR FILM
film
verb
8	a	to photograph with a cine camera
b	to make a film of (a screenplay, event, etc)
9	(often foll by over) to cover or become covered or coated with a film






The claimed “video” (as in “frame images captured from a filmed video of a work performed by a worker” in claim 1, lines 3,4) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com, emphasis added “a thing”:
video
noun
1	a program, movie, or other visual media product featuring moving images, with or without audio, that is recorded and saved digitally or on videocassette:
Let's stay at home and watch a video.
She used her phone to record a video of her baby's first steps.
I spent all morning watching videos of cats online.
2	Television.
a	the elements of television, as in a program or script, pertaining to the transmission or reception of the image (distinguished from audio).
b	the video part of a television broadcast.
3	Informal. videotape.
4	Informal. television:
She is a star of stage and video.
5	music video.

wherein “product” is defined:
product, noun
1	a thing produced by labor:
products of farm and factory; the product of his thought.
2	a person or thing produced by or resulting from a process, as a natural, social, or historical one; result:
He is a product of his time.
3	the totality of goods or services that a company makes available; output:
a decrease in product during the past year.
4	Chemistry. a substance obtained from another substance through chemical change.
5	Mathematics.
a	the result obtained by multiplying two or more quantities together.
b	intersection (def. 3a).

BRITISH DICTIONARY DEFINITIONS FOR VIDEO
video
noun plural -os
3	the visual elements of a television broadcast
4	a film recorded on a video cassette
5	short for video cassette, video cassette recorder
6	US an informal name for television
The claimed “area” (as in “divide each of the frame images into a plurality of partial areas” in claim 1, lines 4,5) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1,2,4 and 6-10 are consistent while definitions 3 and 5 are not:
area
noun
1	any particular extent of space or surface; part:
the dark areas in the painting;
the dusty area of the room.
2	a geographical region; tract:
the Chicago area;
the unsettled areas along the frontier.
3	any section reserved for a specific function:
the business area of a town;
the dining area of a house.
4	extent, range, or scope:
inquiries that embrace the whole area of science.
5	field of study, or a branch of a field of study:
Related areas of inquiry often reflect borrowed notions.
6	a piece of unoccupied ground; an open space.
7	the space or site on which a building stands; the yard attached to or surrounding a house.
8	British. areaway (def. 1).
9	the quantitative measure of a plane or curved surface; two-dimensional extent.
10	Anatomy. a zone of the cerebral cortex having a specific function:
The damage to Broca's area affected his speech.

Thus, definitions 3 and 5 of area:
“3	any section reserved for a specific function”; and 
“5	field of study, or a branch of a field of study”
 are not consistent with applicant’s disclosure.




The claimed “based” (as in “detect chronological order changes, which indicate transitions among procedures of the work performed by the worker, based on a variation” in claim 1, lines 6,7) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
base
verb (used with object), based, bas·ing.
28	to make or form a base or foundation for.
29	to establish, as a fact or conclusion (usually followed by on or upon):
He based his assumption of her guilt on the fact that she had no alibi.
30	to place or establish on a base or basis; ground; found (usually followed by on or upon):
Our plan is based on a rising economy.
31	to station, place, or situate (usually followed by at or on):
He is based at Fort Benning. The squadron is based on a carrier.

BRITISH DICTIONARY DEFINITIONS FOR BASE (1 OF 2)
base1
verb
29	(tr foll by on or upon) to use as a basis (for); found (on): your criticisms are based on ignorance
30	(often foll by at or in) to station, post, or place (a person or oneself)

wherein “found” is defined:
BRITISH DICTIONARY DEFINITIONS FOR FOUND (2 OF 3)
found2
verb
1	(tr) to bring into being, set up, or establish (something, such as an institution, society, etc)
2	(tr) to build or establish the foundation or basis of
3	(also intr; foll by on or upon) to have a basis (in); depend (on)






The claimed “unit” (as in “divide the filmed video into a plurality of unit work  videos” in claim 1, line 9) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1-13 are equally applicable:
unit
noun
1	a single thing or person.
2	any group of things or persons regarded as an entity:
They formed a cohesive unit.
3	one of the individuals or groups that together constitute a whole; one of the parts or elements into which a whole may be divided or analyzed.
4	one of a number of things, organizations, etc., identical or equivalent in function or form:
a rental unit; a unit of rolling stock.
5	any magnitude regarded as an independent whole; a single, indivisible entity.
6	Also called dimension. any specified amount of a quantity, as of length, volume, force, momentum, or time, by comparison with which any other quantity of the same kind is measured or estimated.
7	the least positive integer; one.
8	Also called unit's place.
a	(in a mixed number) the position of the first digit to the left of the decimal point.
b	(in a whole number) the position of the first digit from the right of the decimal point.
9	a machine, part, or system of machines having a specified purpose; apparatus:
a heating unit.
10	Education. a division of instruction centering on a single theme.
11	Military. an organized body of soldiers, varying in size and constituting a subdivision of a larger body.
12	Medicine/Medical.
a	the measured amount of a substance necessary to cause a certain effect; a clinical quantity used when a substance cannot be readily isolated in pure form and its activity determined directly.
b	the amount necessary to cause a specific effect upon a specific animal or upon animal tissues.
13	Mathematics.
a	an identity element.
b	an element in a group, ring, etc., that possesses an inverse.

The claimed “index” (as in “extract index data” in claim 1, last limitation) is interpreted in light of: 
a)	applicant’s disclosure (index data=unit work data=sub procedure: figs 9,10,11A-C,12A: P101-P105, P301-P303, P401,P402,P501,P502, P201-P204):
[0047]  Figs. 11A to 11C are diagrams illustrating content of the unit work data acquired by dividing the captured data into the sub procedures. In Figs. 11A to 11C, upper stage graphs are graphs illustrating content acquired by dividing the captured data into the sub procedures. In addition, lower stage graphs are graphs illustrating content of the index data corresponding to the captured data. The index data is the unit work data which is accumulated in the database, and is data whose feature satisfies the predetermined condition (for example, work time is short, the number of times of the work is small, or the like). In Figs. 11A to 11C, a horizontal axis indicates time. Numerical values in the graphs indicate the work time of the sub procedures. Fig. 11A includes labeled sub procedures P301, P302, and P303, that is, three sub procedures, and it is determined that the sub procedures are performed in order of the sub procedure P301, the sub procedure P302, the sub procedure P303, the sub procedure P302, and the sub procedure P301. That is, each of the works of the sub procedure P301 and the sub procedure P302 is performed after being cut by a plurality number of times.

[0049] Returning to description with reference to FIG. 4. In step S105, the information processing apparatus 20 divides the captured data into data for respective sub procedures (hereinafter, referred to as “unit work data”) at a timing when a parameter relevant to the change in the feature value of an image for each partial area satisfies the predetermined condition.

[0055] FIGS. 11A to 11C are diagrams illustrating content of the unit work data acquired by dividing the captured data into the sub procedures. In FIGS. 11A to 11C, upper stage graphs are graphs illustrating content acquired by dividing the captured data into the sub procedures. In addition, lower stage graphs are graphs illustrating content of the index data corresponding to the captured data. The index data is the unit work data which is accumulated in the database, and is data whose feature satisfies the predetermined condition (for example, work time is short, the number of times of the work is small, or the like). In FIGS. 11A to 11C, a horizontal axis indicates time. Numerical values in the graphs indicate the work time of the sub procedures. FIG. 11A includes labeled sub procedures P301, P302, and P303, that is, three sub procedures, and it is determined that the sub procedures are performed in order of the sub procedure P301, the sub procedure P302, the sub procedure P303, the sub procedure P302, and the sub procedure P301. That is, each of the works of the sub procedure P301 and the sub procedure P302 is performed after being cut by a plurality number of times.

[0069] FIG. 13 is a diagram illustrating a screen which is displayed on the UI unit 254 in step S110. In an example of FIG. 13, the screen Sc1 includes display areas A11 to A15. In the display area A11, a moving image indicative of the captured data, which is the evaluation target, and a moving image (benchmarking work) indicative of the index data are displayed. In the display area A12, the work time for each of the sub procedures, which are included in the whole procedure, is displayed. In the display area A13, the work time of the evaluation target work, and the work time of the work (benchmarking work) corresponding to the index data are displayed in a comparable form.”;
b)	drawings (figs. 4,9 and 10 are examiner annotated):

    PNG
    media_image1.png
    917
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    986
    646
    media_image2.png
    Greyscale

; and 
c)	definition thereof via Dictionary.com wherein:
“an act of indicating” ”expressing the action of the verb or its result, product, material, etc.” 

is “taken” as the meaning of the claimed “index”, adjective form, via MPEP 2111.01 III:
index
noun, plural in·dex·es, in·di·ces  [in-duh-seez].
3	something used or serving to point out; a sign, token, or indication:
a true index of his character.

wherein “indication” is defined:
indication
noun
3	an act of indicating.

wherein “ing” is defined:
-ing1
1	a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”

Given that there are multiple names for the same thing (index data=unit work data=sub procedure) confusion may arise. However, claims 1,20 and 21 are not confusing because the claimed “index data”, the claimed “unit work”, and the disclosed “sub procedure” are clearly separate or clearly distinct from each other in claims 1,20 and 21. 



The twice claimed commas “,” (in “, corresponding to a label given to each of the plurality of unit work videos acquired through division,” in claim 1, including claim 20) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to give order to the sequential elements of the sentence” is “taken” as the meaning of the claimed twice claimed commas “,” via MPEP 2111.01 III:
comma
Definition of comma
noun
1	the sign (,), a mark of punctuation used for indicating a division in a sentence, as in setting off a word, phrase, or clause, especially when such a division is accompanied by a slight pause or is to be noted in order to give order to the sequential elements of the sentence. It is also used to separate items in a list, to mark off thousands in numerals, to separate types or levels of information in bibliographic and other data, and, in Europe, as a decimal point.

Thus, the twice claimed commas are not interpreted as “nonrestrictive”:
BRITISH DICTIONARY DEFINITIONS FOR COMMA
comma
noun
1	the punctuation mark(,) indicating a slight pause in the spoken sentence and used where there is a listing of items or to separate a nonrestrictive clause or phrase from a main clause









The claimed “ing” of “corresponding” (in “, corresponding to a label given to each of the plurality of unit work videos acquired through division,” in claim 1, including claim 20) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “used attributively” is “taken” as the meaning of the claimed “ing” via MPEP 2111.01 III:
wherein “ing” is defined:
-ing1
1	a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”

wherein “attributively” is defined:
attributively
adverb Grammar.
1	in an attributive or adjectival manner; in a position directly adjacent to and modifying a noun, without any intervening linking verb, as the adjective warm in a warm welcome or the noun romance in a romance novel.

wherein “linking verb” is defined:
linking verb
noun
1	copula (def. 2).

copula
noun, plural cop·u·las, cop·u·lae  [kop-yuh-lee].
2	Also called linking verb. Grammar. a verb, as be, seem, or look, that serves as a connecting link or establishes an identity between subject and complement. Compare action verb.




The claimed “assigned” (as in “give a label, which is assigned to each of the partial areas, to each of the plurality of unit work data” in claim 21, lines 12,13) is interpreted in view of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 1-7, further wherein definition 5: “ascribe; attribute” is distinguishing or further limiting in view of applicant’s disclosure, are equally applicable:
assign, verb (used with object)
1	to give or allocate; allot:
to assign rooms at a hotel.
2	to give out or announce as a task:
to assign homework.
3	to appoint, as to a post or duty:
to assign one to guard duty.
4	to designate; name; specify:
to assign a day for a meeting.
5	to ascribe; attribute; bring forward:
to assign a cause.
6	Law. to transfer:
to assign a contract.
7	Military. to place permanently on duty with a unit or under a commander.

wherein “ascribe” and “attribute” are defined:
ascribe, verb (used with object), as·cribed, as·crib·ing.
1	to credit or assign, as to a cause or source; attribute; impute:
The alphabet is usually ascribed to the Phoenicians.
2	to attribute or think of as belonging, as a quality or characteristic:
They ascribed courage to me for something I did out of sheer panic.

attribute, verb (used with object), at·trib·ut·ed, at·trib·ut·ing.
1	to regard as resulting from a specified cause; consider as caused by something indicated (usually followed by to):
She attributed his bad temper to ill health.
2	to consider as a quality or characteristic of the person, thing, group, etc., indicated:
He attributed intelligence to his colleagues.
3	to consider as made by the one indicated, especially with strong evidence but in the absence of conclusive proof:
to attribute a painting to an artist.
4	to regard as produced by or originating in the time, period, place, etc., indicated; credit; assign:
to attribute a work to a particular period; to attribute a discovery to a particular
country.
Response to Arguments
Applicant’s arguments, see remarks, pages 6,7, filed 6/20/2022, with respect to the claim objection and 35 USC 112(b) have been fully considered and are persuasive:  a)	the claim objection of claims 7 and 9 has been withdrawn; and 
b)	the 35 USC 112(b) rejection of claims 5,9,18, and 19 has been withdrawn. 
Discussion of Claim Rejections under 35 USC 102
Allowable Subject Matter

Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. In response to the corresponding remarks in pages 7 and 8 of 6/20/2022, the examiner does not understand how claims 7 and 9 are allowable. The last Office action of 3/24/2022 does not indicate that claims 7 and 9 are allowable. Rather, Baba teaches in fig. 1 meta data 115 (comprising a name comprising a label) corresponding to an object name 111 (comprising a label) in fig. 1 corresponding to the claimed “index data…corresponding to a label” as discussed in the 35 USC 102 rejection:





    PNG
    media_image3.png
    1106
    773
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,5,11,18,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (US Patent App. Pub. No.: US 2012/0230589 A1).
Regarding claim 1, Baba discloses an information processing apparatus comprising a processor (fig. 2:21: “PROCESSOR”) and a memory (fig. 1:22: “MEMORY”), the processor configured to: 
perform an area division process (in fig. 3) with respect to frame (via figs. 4C-1,4D: “FRAME ID”: “FRAME 1”) images (via fig. 3:301: “RECEIVE INPUT IMAGE”) captured from a filmed video (or “video stored”, [0029], 2nd S) of a work (via fig. 13A: “WORK PROCESS”, twice) performed by a worker (in fig. 7A: “PERSON”), and divide each of the frame images (or classify via fig. 3:305: “CLASSIFY OBJECTS IN EACH OF TENTATIVE GROUPS”: detailed in fig. 8) into a plurality of partial areas (comprised by fig. 9B: “FOREGROUND”, twice), wherein the work includes a plurality of procedures (said via fig. 13A: “WORK PROCESS”, twice) which are performed by the worker in a chronological order (in fig. 13A: “WORK PROCESS 1” followed in order by “WORK PROCESS 2”); 



detect chronological order changes (or using an “objects…moving distance…for determining…movement”, [0040], 4th and 5th Ss, of each object via said fig. 3:305: “CLASSIFY OBJECTS IN EACH OF TENTATIVE GROUPS”: detailed in fig. 8), which indicate transitions (in fig. 13A: moving ball “B” in each image) among the plurality of procedures of the work performed by the worker, based on a variation (via said “moving”) in a feature value (or a coordinate in fig. 5A: “(XC,YC)”: “difference between position”, [0040], 5th S) of the frame images for each partial area (in an object table fig. 9A: “FOREGROUND” and “BACKGROUND” updated in fig. 8:328: “UPDATE OBJECT TABLE”) , wherein the transitions among the plurality of procedures include a transition from a first procedure among the plurality of procedures to a second procedure among the plurality of procedures (said via fig. 13A: “WORK PROCESS”, twice); [[and]] 
divide (or group) the filmed video into a plurality of unit work videos (or groups of video in fig. 14: “FINAL GROUP” 1 & 2) which are shorter (given said grouping) than the filmed video corresponding to the chronological order changes, wherein each of the plurality of unit work videos corresponds (via fig. 14: “OBJECT IMAGE B”: the ball) to one of the plurality of procedures of the work; and







extract index (or an act of indicating expressing the action of indicate via “meta data indicating a work process name”, [0025], 2nd S: “indicating” used attributively in the corresponding sentence without linking verb) data (via “a work process recognition table extracted from the…work process recognition video DB 103”, [0119]: last S, wherein the table is fig. 13B and fig.13A is the DB), corresponding to (comprised by said tablea :thus one file-record field/cell –such as fig. 13: “OBJECT NAME”-- corresponds to another—such as fig. 13B: “ WORK PROCESS 1”) a label (comprised by “name”a via “identifies the work process name corresponding to the set of object names”b, [0123], last S, wherein the work process nameb is mapped to fig. 13A: “WORKFLOW PROCESS 1”) given to each of the plurality of unit work videos (via said “object names”b being given) acquired through division (or “divide”c comprised by eachc via “each of such captured images”c, [0028], 2nd S), from a database (via said “DB 103”) which stores the filmed video.  
a	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR TABLE
table, noun
11	a	an arrangement of words, numbers, or signs, usually in parallel columns, 
to display data or relations: a table of contents

wherein “relations” is defined:
BRITISH DICTIONARY DEFINITIONS FOR RELATION
relation, noun
5	the position, association, connection, or status of one person or thing with regard to another or others

wherein “with” is defined:
with, preposition
6	in correspondence, comparison, or proportion to:
Their power increased with their number. How does their plan compare with ours?



b	Dictionary.com:
name
noun
4	an appellation, title, or epithet, applied descriptively, in honor, abuse, etc.

wherein “descriptively” is defined:
descriptive
adjective
1	having the quality of describing; characterized by description:
a descriptive passage in an essay.

wherein “describing” is defined:
describe
verb (used with object), de·scribed, de·scrib·ing.
2	to pronounce, as by a designating term, phrase, or the like; label:
There are few people who may be described as geniuses.

c	Dictionary.com:
each
pronoun
2	every one individually; each one:
Each had a different solution to the problem.

wherein “individually” is defined:
individually
adverb
1	one at a time; separately:
The delegates were introduced individually.

wherein “separately” is defined:
separate
verb (used with object), sep·a·rat·ed, sep·a·rat·ing.
1	to keep apart or divide, as by an intervening barrier or space:
to separate two fields by a fence.












Regarding claim 5, Baba as combined teaches the information processing apparatus according to claim 1, 
wherein the processor executes the area division process in a case where a difference between a feature of a unit work video and a feature of the index data (or “a difference between position”, [0040], 5th S) is smaller than [[the]] a predetermined threshold (via fig. 8:324: “RT> Tht and RD<Thd?”), and 
wherein the processor executes the area division process using a parameter (or a variable “x” in said fig. 5A: “(XC,YC)”), which causes a division degree to be finer (or “increase the accuracy of grouping”, [0092], last S) than a case where the area division process is executed last time (resulting in a “tentative group”, [0092], 1st S: fig. 14: “TENTATIVE GROUP”), in a case where the area division process is instructed.  






















Regarding claim 11, Baba discloses the information processing apparatus according to claim 1, the processor further configured to: 
compare the filmed video with division reference data (via “compares the difference between the…previous frame and…the current frame”, [0060], 2nd S, via fig. 3:307: “EVALUATE SIMILARITY BETWEEN ADJACENT TENTATIVE GROUPS”) indicative of an image (or “the moving image captured before the break”, [0083], 4th S) used to specify (by being particular via time via “the image capture time…becomes discontinuous”, [0083], 3rd S or the particular specific capture time comes to be alternately ceasing and beginning again) a pause of the work (or “a break taken by the worker”, [0083], 1st S as particularly specified), and divide (or group via fig. 6: “FINAL GROUP”) the filmed video into a plurality of procedures (via fig. 13A: “WORK PROCESS”, twice, represented in fig. 3:311: “ATTACH META DATA” to said fig. 13A: “WORK PROCESS”, twice) using a result of the comparison, 
wherein the processor selects a unit work video (via fig. 3:306: “SELECT ONE OF TENTATIVE GROUPS”) for each procedure acquired through the division (wherein “discontinuous” is defined via Dictionary.com:
discontinuous
adjective
1	not continuous; broken; interrupted; intermittent:
a discontinuous chain of mountains; a discontinuous argument.

wherein “intermittent” is defined:
intermittent
adjective
1	stopping or ceasing for a time; alternately ceasing and beginning again:
an intermittent pain.).

Regarding claim 18, Baba discloses the information processing apparatus according to claim 1, 
wherein the processor is further configured to control to display (via fig. 12A:357: “DISPLAY RESULT OF META DATA ATTACHING PROCESS”: represented in fig. 3:311: “ATTACH META DATA”) a selected (via “selecting a tentative group”, [0060], 1st S: fig. 14: “TENTATIVE GROUP”) unit work video and the index data (or “display the video…together with text”, [0130], 2nd S) in a comparable (via fig. 12A:352: “IDENTIFY MATCHED WORK PROCESS USING PROCESS RECOGNITION MODEL”) form (as shown in figs. 13A,B that are displayed together).  













Regarding claim 19, Baba discloses the information processing apparatus according to claim 18, the processor further configured to: 
store (via fig. 1:117: “STORAGE UNIT”) in the memory history (via “the image capture time of the immediately previous frame”, [0060], 2nd S) of selection (via “selecting a tentative group”, [0060], 1st S, wherein “-ing” expresses both select (represented in figs. 1,3:112: “TENTATIVE GROUP FORMING UNIT”:306: “SELECT ONE OF TENTAIVE GROUPS”) and the result selected (represented as the output of said fig. 1:112: “TENTATIVE GROUP FORMING UNIT”: fig. 3: 306: “SELECT ONE OF TENTATIVE GROUPS”: “the results of processing performed by … the tentative group forming unit 112…are stored in the storage unit 117”, [0032], last S)) performed by the processor,
wherein the processor is further configured to control to display (via fig. 1:121:116: “DISPLAY UNIT”: “ANNOTATION CONTROL UNIT”) a selected (via said selected tentative group) unit work video specified (or pre-written via “a work process name”, [0025], 2nd S: fig. 13A:103: “WORK PROCESS RECOGNITION VIDEO DATABASE”: “WORK PROCESS 1”: represented in fig. 3:311: “ATTACH META DATA”) by history (via fig. 1:101-107: “RECOGNITION” comprising “previously seen, heard, known”: “WORK PROCESS 1”), corresponding to the selected unit work video, together with the selected unit work video (as shown in figs.13A,B that are displayed together at fig. 3:311: “ATTACH META DATA”, wherein “RECOGNITION” is defined via Dictionary.com:
recognition, noun
2	the identification of something as having been previously seen, heard, known, etc.

Regarding claim 20, claim 20 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 20. Thus, Baba discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
performing an area division process with respect to frame images captured from a filmed video of a work performed by a worker, and dividing each of the frame images into a plurality of partial areas, wherein the work includes a plurality of procedures which are performed by the worker in a chronological order; 
detecting chronological order changes, which 
dividing the filmed video into a plurality of unit work videos which are shorter than the filmed video corresponding to the chronological order changes, wherein each of the plurality of unit work videos corresponds to one of the plurality of procedures of the work; and
extracting index data, corresponding to a label given to each of the plurality of unit work videos acquired through division, from a database which stores the filmed video.  


Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed for the same reasons as in the Office action of 3/23/21, pages 43-45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Suggestions

Applicant’s figures 9 and 10 (most similar to claim 5): “index data” (as discussed above in Claim Interpretation: index data=unit work data=sub procedure) appears as clear difference in view of the cited art. For example:
a)	Baba’s indicative meta data i.e., object name, is mapped to the claimed “index data”; and
b)	Yoshiro et al. (WO 2010/123138 A1)’s index items are mapped to a binary label, a person’s (worker or patient) name, video capture time of working, and a file-header, detailed below.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshihiro (WO 2010/123138 A1) w/ translation teaches claim 1’s:
extract (comprised by search results via in figs.35,36: 3602: a retrieved image, shown below) index data (or “index item…list”, 5th (last) bold text-block in the SEARCH machine translation, in fig. 35 comprising:
1)	“such as a shooting start time, a work area ID, a camera ID, and the like … as index items”, 4th text-block; and

2)	“the character mark ID ‘H-1’…and …the worker ID ‘Akagi’… also …the business status label…’1’…can be index items”, 3rd text-block), 

corresponding to (or “in correspondence…to”a comprised by fig. 17:“ the mark pattern
table”a, 2nd text-block) a label (fig. 17: “1”: “label is ‘1’ ”, 3rd text-block, corresponding to
the worker named “Akagi”, on the left-column of fig. 17. There are two other workers for
the middle and right-columns, whose names with “K” and “T” have not been translated
into English, with respective labels of “1”.) given to each of (“a label attached to 
each image”, 1st text-block).
a	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR TABLE
table, noun
11	a	an arrangement of words, numbers, or signs, usually in parallel columns, 
to display data or relations: a table of contents

wherein “relations” is defined:
BRITISH DICTIONARY DEFINITIONS FOR RELATION
relation, noun
5	the position, association, connection, or status of one person or thing with regard to another or others

wherein “with” is defined:
with, preposition
6	in correspondence, comparison, or proportion to:
Their power increased with their number. How does their plan compare with ours?
	
    PNG
    media_image4.png
    1509
    940
    media_image4.png
    Greyscale

“FIG. 17 is a part of the mark pattern table related to the character mark written on the body part of the worker. FIG. 18 shows a part of the character mark table related to the mark 1606. FIG. 19 shows a part related to the mark 1606 of the code arrangement pattern table…
Here, the character mark ID ‘H-1’ is recognized, and the information of the worker ID ‘Akagi’ is read out. It is also confirmed that the business status label is ‘1’ indicating that the business is in progress. These read information can be index items as required. Step 2008 is an index creation step in which an index is created using the read information.”

    PNG
    media_image5.png
    861
    810
    media_image5.png
    Greyscale


“Step 1305 is a determination step in which the business status is checked based on a label attached to each image that is continuously captured. Step 1306 is a task start / end grasping process that is performed by switching from a continuous “1” to a “0” and from a continuous “0” to a “1”. The grasped business start and end are recorded in the data management means in association with the corresponding image data or photographing time.”

    PNG
    media_image6.png
    1341
    858
    media_image6.png
    Greyscale

“In the image / audio data extraction step 2807, the image / audio data of the section grasped in step 2806 is extracted, and a data file related to the business sequence is created. In step 2808, the image / audio storage unit 105 stores the image / audio data file related to the business sequence. At this time, after adding predetermined information such as a shooting start time, a work area ID, a camera ID, and the like that can be read from the received image / sound signal to the index created in the data file related to the business sequence as index items, Association with the data file is performed.”

    PNG
    media_image7.png
    892
    868
    media_image7.png
    Greyscale

FIG. 35 is a list screen of the results of image search. The image data hit here has its index item displayed for each business sequence, and clicking on the column can display the image of the corresponding business sequence. 3501 is an example of a list display. By clicking a thumbnail display button 3502 displayed below, it is possible to browse the top 10 small images of the hit file collectively.

    PNG
    media_image8.png
    915
    838
    media_image8.png
    Greyscale

FIG. 36 is a browser screen for displaying / reproducing data related to the selected business sequence. The work sequence as a search result is continuously recorded about every 1 second as shown in the 3601 shooting time list, and whether or not an appropriate work for a predetermined work is effectively performed. Can be traced.
Here, when the shooting time displayed in the list 3601 is clicked, the corresponding image 3602 is displayed, and when the playback button 3603 is clicked, the sound recorded at that time is played back for a predetermined time.


    PNG
    media_image9.png
    441
    685
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    541
    699
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    449
    716
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    513
    697
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    548
    698
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    532
    693
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    523
    684
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    502
    669
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    503
    670
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    523
    686
    media_image18.png
    Greyscale



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667